UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                       No. 96-4292

MARCUS CLAY HALL,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Danville.
Jackson L. Kiser, Senior District Judge.
(CR-95-89-D)

Submitted: June 17, 1997
Decided: July 3, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Bruce A. Flora, Boones Mill, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Anthony P. Giorno, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Marcus Clay Hall pled guilty to conspiracy to possess cocaine with
intent to distribute, 21 U.S.C. § 846 (1994), and was sentenced to
75
months imprisonment. He maintains on appeal that the district court
abused its discretion in denying his motion to withdraw his plea at
the
sentencing hearing. We affirm.

Before accepting Hall's plea, the district court made the complete
inquiry required by Fed. R. Crim. P. 11 to determine whether his
plea
was voluntary. The district court did not explicitly accept the
plea
agreement or defer acceptance of it at the Rule 11 hearing. The
sen-
tencing guidelines provide that the court should defer its decision
to
accept or reject a plea agreement until after the presentence
report has
been reviewed. United States Sentencing Commission, Guidelines
Manual, § 6B1.1(c), p.s. (Nov. 1995). Therefore, we conclude that
acceptance of the agreement was deferred.

Three months later, on the day he was sentenced, Hall moved to
withdraw his plea. He informed the court that he had not had time
to
fully consider the plea agreement before signing it. We review the
district court's decision for an abuse of discretion. See United
States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995). A defendant
must present a "fair and just reason" under Fed. R. Crim. P. 32(e),
even when acceptance of his plea agreement has been deferred. See
United States v. Hyde, ___ U.S. ___, 1997 WL 273691 (U.S. May 27,
1997) (No. 96-667). The factors to be considered in determining
whether a defendant has shown a "fair and just reason" are set out
in
United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).
Here, Hall offered no fair and just reason for withdrawal of his
plea. There was a three-month delay between the entry of the plea
and
his request to withdraw it. He had the assistance of competent
coun-
sel. He did not assert his innocence. To the extent that he
asserted that
his plea had been involuntary or unknowing, his representation was
undercut by the answers he gave during the plea colloquy. Further,
the government would have been prejudiced by having to prepare for

                                 2
trial again. We therefore find that the district court did not
abuse its
discretion in denying Hall's motion.

Accordingly, we affirm Hall's conviction. We dispense with oral
argument because the facts and legal contentions are adequately
pres-
ented in the materials before the court and argument would not aid
the
decisional process.

AFFIRMED

                                3